 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 532, UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIOand D. W.Winkel-man Co.,Inc. and Local UnionNo. 7, LaborersInternational Union of NorthAmerica, AFL-CIO.Case 3-CD-329April 8, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING, BROWN, ANDKENNEDYThis is a proceeding under Section 10(k) of theNationalLaborRelations Act, as amended,followinga charge filedby D. W.WinkelmanCo., Inc.,hereincalled the Employer,alleging thatLocal 532, UnitedBrotherhood of Carpenters and Joinersof America,AFL-CIO,herein called Carpenters,had violatedSection 8(b)(4)(D) of theAct.A duly scheduledhearing was held in Elmira,New York,on November4 and 13,1970, before Hearing OfficerJoseph L.Randazzo,at which Local 7, LaborersInternationalUnion of North America, AFL-CIO,herein calledLaborers,also appeared.All parties appearing wereaffordedfull opportunityto be heard,to examine andcross-examine witnesses,and to adduce evidencebearing upon the issues.Thereafter,Carpenters filed abrief with the NationalLaborRelations Board.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, as amend °d, theNationalLaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error.They are herebyaffirmed.Upon the entire record in this case,the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is a NewYork State corporation engaged in the constructionindustry at various projects in New York State.During the past 12 months, the Company purchased,transferred, and delivered goods andmaterials valuedin excessof $ 50,000, of which goods and materialsvalued in excess of $ 50,000 were transported to saidconstruction projects directly and indirectly fromStates other than the State of New York. Accordingly,the parties stipulated, and we find, that the Employeris engagedin commerce within the meaning of Section2(6) and(7) of the Actand it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Carpentersand Laborers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA.Work in DisputeThe work in dispute involves the power rigging orpower unloading of materials which are to be used atthe construction site by members of the Carpenters.When materials are delivered to the site, the workerswho do the power rigging connect either a spreader(long cables with an eye on one end with a hook on theother end) or a choker (a cable with eyes on bothends) to the materials. The rigger wraps a coil aroundthe product on the truck and connects it to the cableor cables from the crane or pedibone. The crane liftsthe materials off the truck and, if it is being stockpiled,itisput down in a stockpile, unhooked, and theprocess is repeated. Either a man on the truck or oneon the ground signals the crane operator to raise,lower, or adjust the materials. The Employer contendsthat the disputed work refers to power rigging ofmaterial to be stockpiled (and later erected bycarpenters)while the Respondent would make nodistinction between materials to be erected immedi-ately and those to be stockpiled. It is admitted that theEmployer would assign power rigging of material tobe used immediately to the carpenters.B.Background and FactsThe Employer is a member of the Labor RelationsDivision of the Associated General Contractors ofAmerica, New York State Chapter, Inc. ThroughA.G.C. the Employer is a part to contracts with boththe Carpenters and Laborers.The Employer began construction on the SouthernTier Expressway (Waverly to Nichols section), locat-ed in the Waverly-Elmira, New York, area on July 27,1970. The disputed work, which was initially assignedto the carpenters, involved, as described above, therigging of power equipment which is used in theloading and unloading of wooden materials, includinglumber, panels, and forms, both metal and wooden,from trucks by the Employer for erection by membersof the Carpenters.The carpenters did the power rigging from July 27189 NLRB No. 94 LOCAL532, CARPENTERS649until noon of August 7, at which time the work indispute was reassigned to members of the Laborers.'A meeting regarding the reassignment was held onAugust 10 with Cox, director of labor relations forWinkelman, the project superintendent, bridge super-intendent, and representatives of the CarpentersLocal.According to the Carpenters, the Employerthen gave assurances that the work would be returnedto the carpenters, but on August 17 and 18 laborerswere once again assigned the power rigging.As a result, Hughes, the business representative ofthe Carpenters, sent a telegram to the CarpentersInternationalUnion instituting proceedings of theNational Joint Board for Settlement of JurisdictionalDisputes. On August 26, Hughes received a communi-cation from the Joint Board which directed Winkel-man to reassign the work to the Carpenters. Thetestimony indicated that Cox did not receive a copy ofthe Joint Board letter until August 28 or 29, and onSeptember 1 Cox informed Hughes that Winkelmanwould not follow the directive because A.G.C. is not aparty to the Joint Board and, therefore, is not boundby its decisions. Cox alleges, although Hughes denies,that Hughes told him he was pulling his men off thejob because of the power rigging dispute. Thecarpenters did in fact stop work on August 28 and didnot return until September 4. Additional workstoppages by carpenters, for which Respondentcontends it is not responsible, occurred while materi-als were being unloaded by laborers on September 15,September 20, and September 23.C.Contentionsof thePartiesRespondent contends that all parties are subject tothe jurisdiction of the National Joint Board and that,in any event,Respondent and Local 7 Laborers aresubject to the Joint Board'sdecisions.It furthercontends that it has not engaged in any illegal8(b)(4)(D)conduct and, thus, the work in disputebelongs to the carpenters.Alternatively,Carpentersargues that,if the Board does find that the controver-sy is properly before it for determination underSection 10(k), the work should be awarded to theemployees whom it represents because of contractcoverage,area practice,skill,and economy ofoperation.The Employer contends that as A.G.C. is not amember of the Joint Board,it is not subject to theJoint Board's jurisdiction or decisions,that Respon-dent did engage in conduct violative of Section1The employercontends that it haddecided toassign the work to thelaborers prior to the commencementof the project,although, in fact,carpenters were used to unload materialson July 29. On July 31 andAugust 3 bothcarpenters and laborers did the power rigging because therewere not sufficient carpenters on the site when the materials arrived late inthe afternoon.8(b)(4)(D) of the Act, that its assignment of the workto the Laborers conforms with past practice, areapractice, efficiency and economy of operations, andthat the scope of the Board's order be as broad aspossible.The Laborers contends that it is not bound to thejurisdiction of the National Joint Board, that Winkel-man's assignment of the power rigging to it wasconsistentwith area practice contract coverage,efficiency and economy of operations.D.Applicability of the StatuteBefore the Board may proceed with a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4XD) has been violated.Cox, director of labor relations for the Employer,testified that on August 28 Hughes told him he waspulling his men off the job because of the powerrigging assignment.With respect to the subsequentwork stoppages, testimony indicated that Hakes, theshop steward, allegedly requested that the carpentersstop work while laborers were unloading materials.Although Hughes and Hakes both deny playing anypart in calling a work stoppage and Hughes testifiedthat he not only attempted to restrain the workersfrom stopping, but also encouraged them to return towork when they did stop, on the record as a whole,and without ruling on the credibility of the testimonyin issue,we are satisfied that there is reasonable causeto believe a violation of Section 8(bX4XD) did occur.However, before reaching the merits of this dispute,we must consider Respondent's contention that theBoard has no jurisdiction in this case because thepartieshad agreed upon a voluntary method ofadjustment of the dispute. In support of this conten-tion, Respondentarguesthat all parties are subject tothe jurisdiction of the National Joint Board. We findthat as A.G.C. was not a member of the Joint Boardwhen this disputearose, the Employer therefore is notbound by the Joint Board'sdecisions.We haveconsistently held that Section 10(k) must be interpret-ed to mean that both the employer and all rival unionsmust approve and enter into a voluntary settlementprocedure in order to preclude the Board'sjurisdiction.2 Accordingly, as all parties are not boundby Joint Board decisions and there is reasonable causeto believe a violation of Section 8(bX4XD) of the Actdid occur, this dispute is properly before the Board fordetermination under Section 10(k).2 Local 300,United Association of Journeymenand Apprentices of thePlumbingand Pipefitting Industry oftheUnitedStates and Canada,AFL-CIO (D'Annunzio Bros.),155NLRB 836;United Brotherhood ofCarpenters& Joinersof America, AFL-CIO, Local 1622(O. R Karst) ,139NLRB 591. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors .3The following factors are relevant in making adetermination of the dispute before us:1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as collective-bargain-ing representative for a unit of the Employer'semployees.Article I, section 4 of the Carpenters contract withA.G.C. states that "The loading, unloading, stringingof all wood products, metal, masonry, plastic or anyother materials put in place by the members of theBrotherhood shall be the jurisdiction of the UnitedBrotherhood of Carpenters and Joiners of America."The contract between the Laborers International andA.G.C. contains the following clause in Article IV:"This' Agreement is to cover all ...laborers . . . in theperformance of. . . the handling, the loading andunloading and stringing of all materials and all woodproducts, rough or finished ...." As the clause in theCarpenters contract more precisely covers the work indispute, we find that this factor favors assigning thework to carpenters.2.Employer and area practiceThe record shows that the Employer's practiceinsofar as power rigging of carpenters materials forimmediate use has been to assign the work to thecarpenters, but when stockpiling is involved, Employ-er representatives testified that laborers were giventhework.However, the evidence discloses thatcarpenters were assigned all power rigging of carpen-tersmaterials on the Employer's Fisherville job,discussed below.As for the practice in the Elmira area, the recordshows that carpenters have been consistently assignedall power rigging of carpentry materials. For example,Lane Construction Co., whose work abuts to Winkel-man's on the job in dispute, and Honkin-ConkinConstruction Co., which abuts to Lane, both usecarpenters for all power rigging. Dalrymple Construc-tion Co., which is engaged in building another portionof the highway, also uses carpenters for power riggingof the work in dispute. The only job performed by theEmployer in the Elmira area was the Fisherville jobwhere the rigging was done by the carpenters. The3International Associationof Machinists, Lodge No 1743, AFL-CIO (J.A.Jones ConstructionCompany),135 NLRB 1402.4 It does not appear that such a distinction was raised in the 10(l)areapractice, therefore, favorsassigningthe work tothe carpenters.3.Skills, efficiency, and economyThe Employer and the Laborers contend that thereisno particular skill involved in the work whichcannot be acquired within a very short period of timeon the job. Respondent, on the other hand, points outthat carpenters are trained in the necessary skillsthrough their apprenticeship program without theneed for on-the-job training. On balance, however, weare satisified that both groups of employees possessthe necessary skills to perform the disputed work in anefficient manner.The Employer also contends that economy was oneof the factors involved in its decision to assign thedisputed work to the laborers because of the differen-tial in wage rates between what would be paidlaborers and carpenters. Although the role economicsplayed in the Employer's assignment was contestedby Respondent at the hearing, this factor which istaken with consideration does not play a controllingrole in our decision. Indeed, no one of the factors iscontrolling.CONCLUSIONSHaving considered all pertinent factors presentherein,we conclude that employees who are repre-sented by the Carpenters are entitled to perform thework in dispute. This assignment is consistent with theinitial assignment, the collective-bargaining contractsof the two rival Unions, and the area practice. Inaddition, the carpenterspossess sufficientskills toperform the disputed work in an efficientmanner.Furthermore, since the Employer concedes that thepower rigging of carpentrymaterials forimmediateerection should be done by carpenters, we are unableto seeany rational bases for reaching a different resultif the samematerialsare to be stockpiled rather thanimmediately erected .4 The present determination islimited to the particular controversy which gave riseto this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following determination of dispute:Employees of D. W. Winkelman Co., Inc., who arecurrently represented by Local 532, United Brother-proceeding in which the court denied the injunctive reliefsought by theRegionalDirector.Vincentv.LocalUnionNo. 532, Carpenters (D.WWinkelmanCo, Inc.),319 F. Supp. 1146 (D. C N. Y.) LOCAL 532,CARPENTERS651hood of Carpenters and Joiners of America,the Southern Tier Expressway (Waverly to NicholsAFL-CIO,are entitled to do the power rigging ofsection),Waverly-Elmira, New York.carpenters materials in Winkelman's construction of